Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12 –
	Claims 11 and 12 all contain the phrase “offline”, which is not explicitly defined in either the claims or specification, therefore a person of ordinary skills would not be able to determine the metes and bound of these claims. In particular, Examiner notes that one of the common meaning of the term “offline” when applied to digital computer systems is “shut down” or “unreachable”.
	Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 2, 4 - 6, 8 - 12, and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060085155-(Miguelanez et al) [herein “Miguelanez”], in view of U.S. Patent Publication 20110000829-(Linde et al) [herein “Linde”].
Regarding claim 1 –
Miguelanez teaches (a) method for identifying outlier devices during testing, the method comprising:  establishing binning limits for a device being tested based on one or more rules generated from external test results data of tests involving similar devices; “The classification engine 312 analyzes the pre-processing data according to any suitable criteria, such as predetermined and/or user-defined recipe-driven rules to determine whether the pre-processing data satisfy various criteria” (Page 4, Paragraph [0059]).
Miguelanez also teaches receiving test results data (in real time) for the device being tested while the device is on a device tester; “In the present embodiment, the local outliers 604 are identified at run time, and the outlier classification engine 112 is integrated into the test program executed by the tester 102” (Page 5, Paragraph [0072]).
In addition, Miguelanez teaches applying the one or more rules to the test results data for the device (in real time); determining (in real time), based on results of applying the one or more rules to the test results data, whether the device is an outlier with respect to the binning limits; “The outlier classification engine 112 analyzes and correlates the normalized outliers and/or the raw data points based on user-defined rules. The outlier classification engine 112 suitably performs the classification according to each test, which may be performed independently of data from other tests” (Page 5, Paragraph [0063]).
Miguelanez does not teach in real time, nor does it teach in response to determining that the device is an outlier, binning the outlier device separately from tested devices having test results data falling within the binning limits.
Linde, however teaches in real time, (Fig 1A) plus “These "real-time" tasks are relegated to Semiconductor Test System Control and System Level Instrumentation 102A” (Page 5, Paragraph [0045]).
Linde also teaches in response to determining that the device is an outlier, binning the outlier device separately from tested devices having test results data falling within the binning limits, (Fig 3, “Unit Handler”, Steps 356 to 364).
Miguelanez and Linde are analogous art because they are both directed to advanced methods of testing and binning of semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outlier handling of Miguelanez with the binning control of Linde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to automatically test and bin semiconductors, including those determined to be outliers.



	The combination of Miguelanez and Linde teaches all the limitations of claim 1 above.
	Miguelanez also teaches wherein the external test results data comprise at least one of device test results data generated at a facility different from a facility at which the device is being tested, higher level assembly test results data, product test results data, and failure analysis test results data.  Examiner notes that multiple options are presented for examination, and chooses: ‘product test results data’; “The test system 100 may also analyze multiple sets of data, such as data taken from multiple wafers and/or lots of wafers, to generate composite data based on multiple datasets. The operator, such as the product engineer, test engineer, manufacturing engineer, device engineer, or other personnel using the test data and analyses, may then use the results to verify and/or improve the test system 100 and/or the fabrication system and classify the components” (Page 3, Paragraph [0044]).

Regarding claim 4 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 1 above.
	Miguelanez also teaches wherein the one or more rules comprise instructions to add or omit tests for the device, or static process limits (SPL) applied to the test results data for the device subsequent to SPL applied by the device tester.  Examiner notes that multiple options are presented for examination, and chooses: ‘SPL’; “Each test generates at least one result for at least one of the components. Referring to FIG. 2, an exemplary set of test results for a single test of multiple components comprises a first set of test results having statistically similar values and a second set of test results characterized by values that stray from the first set. Each test result may be compared to an upper test limit and a lower test limit. If a particular result for a component exceeds either limit, the component may be classified as a "bad part" or otherwise classified according to the test and/or the test result” (Page 3, Paragraph [0046]) plus “In one embodiment, as parametric data is processed, the outlier classification engine 112 may calculate local outlier thresholds for a local data set, such as a selected number of most recently generated data. The data to be analyzed may comprise any suitable data, such as preceding data points, subsequent data points, both preceding and subsequent data points, temporally related data points, or spatially related data points” (Page 5, Paragraph [0073]).

Regarding claim 5 –
	Miguelanez teaches (a) system for identifying outlier devices during testing, the system comprising:  a central rule engine configured to generate one or more rules for taking actions with respect to testing of a device,  (Fig 3, “Classification Engine”).
	Miguelanez also teaches based on external test results data of tests involving similar devices; (Fig 1), plus “The classification engine 312 analyzes the pre-processing data according to any suitable criteria, such as predetermined and/or user-defined recipe-driven rules to determine whether the pre-processing data satisfy various criteria” (Page 4, Paragraph [0059]).
	Miguelanez does not teach a local rule engine configured to receive the one or more rules, and does not teach a station controller configured to receive test results data in real time for a device being tested and transmit the test results data to the local rule engine in real time. Miguelanez also does not teach wherein the one or more rules comprise binning limits for the device being tested, nor does it teach wherein the local rule engine is configured to apply the one or more rules to the test results data for the device in real time, and determine in real time, based on results of applying the one or more rules to the test results data, whether the device is an outlier with respect to the binning limits. Additionally, Miguelanez does not teach in response to determining that the device is an outlier, binning the outlier device separately from tested devices having test results data falling within the binning limits.
	Linde, however teaches a local rule engine configured to receive the one or more rules;  (Fig 3, “Evaluator”).
	Linde also teaches a station controller configured to receive test results data in real time for a device being tested and transmit the test results data to the local rule engine in real time, (Fig 3, “Test Program”) plus (Fig 1B Item 110 “Test Site Controller”).
	Additionally, Linde teaches wherein the one or more rules comprise binning limits for the device being tested, (Fig 4, Steps 460 – 468).
	Linde also teaches wherein the local rule engine is configured to apply the one or more rules to the test results data for the device in real time, and determine in real time, based on results of applying the one or more rules to the test results data, whether the device is an outlier with respect to the binning limits, (Fig 1A) and “These "real-time" tasks are relegated to Semiconductor Test System Control and System Level Instrumentation 102A” (Page 5, Paragraph [0045]).
	In addition, Linde teaches in response to determining that the device is an outlier, binning the outlier device separately from tested devices having test results data falling within the binning limits, (Fig 4, Steps 460 – 468).


Regarding claim 6 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 5 above.
	Miguelanez also teaches wherein the external test results data comprise at least one of device test results data generated at a facility different from a facility at which the device is being tested, higher level assembly test results data, product test results data, and failure analysis test results data.  Examiner notes that multiple options are presented for examination, and chooses: ‘product test results data’; “The test system 100 may also analyze multiple sets of data, such as data taken from multiple wafers and/or lots of wafers, to generate composite data based on multiple datasets. The operator, such as the product engineer, test engineer, manufacturing engineer, device engineer, or other personnel using the test data and analyses, may then use the results to verify and/or improve the test system 100 and/or the fabrication system and classify the components” (Page 3, Paragraph [0044]).

Regarding claim 8 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 5 above.
	Miguelanez also teaches wherein the one or more rules comprise instructions to add or omit tests for the device, or static process limits (SPL) applied to the test results data for the device by the local rule engine subsequent to SPL applied by a device tester.  .  Examiner notes that multiple options are presented for examination, and chooses: ‘SPL’; “Each test generates at least one result for at least one of the components. Referring to FIG. 2, an exemplary set of test results for a single test of multiple components comprises a first set of test results having statistically similar values and a second set of test results characterized by values that stray from the first set. Each test result may be compared to an upper test limit and a lower test limit. If a particular result for a component exceeds either limit, the component may be classified as a "bad part" or otherwise classified according to the test and/or the test result” (Page 3, Paragraph [0046]) plus “In one embodiment, as parametric data is processed, the outlier classification engine 112 may calculate local outlier thresholds for a local data set, such as a selected number of most recently generated data. The data to be analyzed may comprise any suitable data, such as preceding data points, subsequent data points, both preceding and subsequent data points, temporally related data points, or spatially related data points” (Page 5, Paragraph [0073]).

Regarding claim 9 –
a second rule engine configured to generate the second rule based on test results of a first plurality of other devices of a same type tested at the testing facility and, (Fig. 3, Item 312 “CLASSIFICATION ENGINE”) plus “the classification engine 312 receives the results of the pre-processing analysis generated by each of the available outlier identification algorithms. The classification engine 312 analyzes the pre-processing data according to any suitable criteria, such as predetermined and/or user-defined recipe-driven rules to determine whether the pre-processing data satisfy various criteria” (Page 4, Paragraph [0059]).
	Miguelanez also teaches a third rule engine configured to generate the third rule based on manufacturing data of a second plurality of other devices of the same type from a plurality of manufacturing facilities when the device is no longer on the tester, “When the computer 108 receives the tester data file, it analyzes the data to provide enhanced output results. The computer 108 may provide any appropriate analysis of the tester data to achieve any suitable objective. For example, the computer 108 may implement a statistical engine for analyzing the output test data, at run time or later, and identifying data and characteristics of the data of interest. The data and characteristics identified may be stored, while data that is not identified may be retained, discarded, or otherwise disposed.” (Page 3, Paragraph [0049]).
	Miguelanez does not teach  (a) system for analyzing device test data, the system comprising:  a first rule engine configured to generate a first rule based on test results from a device being tested on a tester at a testing facility and a second rule, and does not teach to define and initiate a first action while the device is on the tester based on applying the first rule to the test results of the device.
a third rule, and to define and initiate a second action when the device is no longer on the tester based on applying the second rule to the test results of the device.
	Linde, however teaches (a) system for analyzing device test data, the system comprising:  a first rule engine configured to generate a first rule based on test results from a device being tested on a tester at a testing facility and a second rule, (Fig 3., “Evaluator”) plus “In one embodiment, an evaluator defines the binning of the electronic device while the device is still socketed, and the defined binning may or may not concur with the binning assigned by the test program” (Abstract).
	Linde also teaches to define and initiate a first action while the device is on the tester based on applying the first rule to the test results of the device; (Fig. 3, “Evaluator”, Step 356).
	In addition, Linde teaches a third rule, and to define and initiate a second action when the device is no longer on the tester based on applying the second rule to the test results of the device; (Fig. 3, “Evaluator” steps 360-364).
Miguelanez and Linde are analogous art because they are both directed to advanced methods of testing and binning of semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outlier handling of Miguelanez with the binning control of Linde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result 

Regarding claim 10 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Linde also teaches wherein the first rule engine is configured to generate the first rule and define and initiate the first action while the first rule engine is online, (Fig 2, “Evaluator”).

Regarding claim 11 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Miguelanez also teaches wherein the second rule engine is configured to generate the second rule and define and initiate the second action while the second rule engine is offline, (Fig 3, Items 310 “PRE-PROCESSING ENGINE” and 312 “CLASSIFICATION ENGINE”).

Regarding claim 12 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Miguelanez also teaches wherein the third rule engine is configured to generate the third rule while the third rule engine is offline, “When the computer 108 receives the tester data file, it analyzes the data to provide enhanced output results. The computer 108 may provide any appropriate analysis of the tester data to achieve any suitable objective. For example, the computer 108 may implement a statistical engine for analyzing the output test data, at run time or later, and identifying data and characteristics of the data of interest. The data and characteristics identified may be stored, while data that is not identified may be retained, discarded, or otherwise disposed.

Regarding claim 15 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Linde also teaches wherein the first rule engine is disposed at the testing facility and is configured to generate the first rule during testing of the device, (Fig 1B, Item 110 “Test Site Controller”) plus “in another example a single Test Site Controller 110 may control only a single test site for testing a single DUT, depending on ATE architecture” (Page 3, Paragraph [0034]).

Regarding claim 16 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Linde also teaches wherein: the first rule engine is operable to provide real time analytics at a predetermined edge facility, and the second rule engine is operable to provide off-line analytics at the predetermined edge facility.  Examiner notes that ‘edge facility’ is equated in the specification to a testing facility; (Fig 1B, Item 110 “Test Site Controller”) plus “in another example a single Test Site Controller 110 may control only a single test site for testing a single DUT, depending on ATE architecture” (Page 3, Paragraph [0034]).

Regarding claim 17 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
wherein the third rule engine is operable to provide 2 off-line analytics at a central facility that is connected to multiple edge facilities, “When the computer 108 receives the tester data file, it analyzes the data to provide enhanced output results. The computer 108 may provide any appropriate analysis of the tester data to achieve any suitable objective. For example, the computer 108 may implement a statistical engine for analyzing the output test data, at run time or later, and identifying data and characteristics of the data of interest. The data and characteristics identified may be stored, while data that is not identified may be retained, discarded, or otherwise disposed.” (Page 3, Paragraph [0049]) plus “The test system 100 may include one or more testers 102 and one or more computers 108. Further, the computer 108 may be separate from the tester 102” (Page 3, Paragraph [0043]).

Regarding claim 18 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Miguelanez also teaches wherein the second rule engine is disposed at the testing facility and is configured to generate the second rule based on test results of the first plurality of other devices of the same type tested at the testing facility obtained by the second rule engine prior to testing the device, (Fig. 3, Item 312 “CLASSIFICATION ENGINE”) plus “the classification engine 312 receives the results of the pre-processing analysis generated by each of the available outlier identification algorithms. The classification engine 312 analyzes the pre-processing data according to any suitable criteria, such as predetermined and/or user-defined recipe-driven rules to determine whether the pre-processing data satisfy various criteria” (Page 4, Paragraph [0059]).
is configured to communicate the second rule to the to the first rule engine, “Each test generates at least one result for at least one of the components. Referring to FIG. 2, an exemplary set of test results for a single test of multiple components comprises a first set of test results having statistically similar values and a second set of test results characterized by values that stray from the first set. Each test result may be compared to an upper test limit and a lower test limit. If a particular result for a component exceeds either limit, the component may be classified as a "bad part" or otherwise classified according to the test and/or the test result” (Page 3, Paragraph [0046]) plus “In one embodiment, as parametric data is processed, the outlier classification engine 112 may calculate local outlier thresholds for a local data set, such as a selected number of most recently generated data. The data to be analyzed may comprise any suitable data, such as preceding data points, subsequent data points, both preceding and subsequent data points, temporally related data points, or spatially related data points” (Page 5, Paragraph [0073]).

Regarding claim 19 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Miguelanez also teaches wherein the third rule engine is disposed at a location different from the testing facility and is configured to generate the third rule based on test results of the second plurality of other devices of the same type tested at a plurality of facilities obtained by the third rule engine prior to testing the device, “When the computer 108 receives the tester data file, it analyzes the data to provide enhanced output results. The computer 108 may provide any appropriate analysis of the tester data to achieve any suitable objective. For example, the computer 108 may implement a statistical engine for analyzing the output test data, at run time or later, and identifying data and characteristics of the data of interest. The data and characteristics identified may be stored, while data that is not identified may be retained, discarded, or otherwise disposed.” (Page 3, Paragraph [0049]) plus “The test system 100 may include one or more testers 102 and one or more computers 108. Further, the computer 108 may be separate from the tester 102” (Page 3, Paragraph [0043]).
	In addition, Miguelanez teaches is configured to communicate the third rule to the to the first rule engine, (Fig 1, connection between Item 116 “SERVER” and Item 108 “COMPUTER SYSTEM”).

Regarding claim 20 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	Linde also teaches wherein the first action is one of rebinning of the device, detecting the device as an outlier, a test time reduction (TTR) action, and aborting test, Examiner notes that multiple options are presented for examination, and chooses: ‘rebinning of the device’; (Figure 3, Steps 360 – 368).
	In addition, Linde teaches wherein the second action is one of rebinning of the device, detecting the device as an outlier, shutting down the tester, performing maintenance on the tester, and machine 6 learning (ML)-based test time reduction (TTR) action.  Examiner notes that multiple options are presented for examination, and chooses: ‘rebinning of the device’; L – (Figure 3, Steps 360 – 368).

Claims 3, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060085155-(Miguelanez et al) [herein “Miguelanez”], in view of U.S. Patent Publication 20110000829-(Linde et al) [herein “Linde”], and further in view of U.S. Patent Publication 20030144810-(Tabor).
Regarding claim 3 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 1 above.
	The combination of Miguelanez and Linde does not teach wherein the one or more rules are generated at a facility having access to the external test results data, and  wherein the facility having access to the external test results data is different from a facility at which the device is being tested.
	Tabor, however teaches wherein the one or more rules are generated at a facility having access to the external test results data, and  wherein the facility having access to the external test results data is different from a facility at which the device is being tested, (Fig 1) plus “In the present embodiment, the storage system comprises a database 114 available via a remote server 116 comprising, for example, a main production server for a manufacturing facility. The database 114 stores tester information, such as tester data files, master data files for operating the test system 100 and its components, test programs, downloadable instructions for the test system 100, and the like. In addition, the storage system may comprise complete tester data files, such as historical tester data files retained for analysis” (Page 3, Paragraph [0042]).
Miguelanez, Linde and Tabor are analogous art because they are all directed to advanced methods of testing and binning of semiconductor devices. It would have been 

Regarding claim 7 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 5 above.
	The combination of Miguelanez and Linde does not teach wherein the central rule engine is located at a facility having access to the external test results data, nor does it teach wherein the facility having access to the external test results data is different from a facility at which the device is being tested.
	Tabor, however teaches wherein the central rule engine is located at a facility having access to the external test results data, “The tester 102 may operate in conjunction with the computer system 108 to, for example, program the tester 102, load and/or execute the test program, collect data, provide instructions to the tester 102, implement a statistical engine, control tester parameters, and the like” (Page 2, Paragraph [0038]) plus (Fig 1, connection between item 108 “Computer System” and Item 116 “Server” and 114 “Database”).
	Tabor also teaches wherein the facility having access to the external test results data is different from a facility at which the device is being tested, (Fig 1) plus “In the present embodiment, the storage system comprises a database 114 available via a remote server 116 comprising, for example, a main production server for a manufacturing facility. The database 114 stores tester information, such as tester data files, master data files for operating the test system 100 and its components, test programs, downloadable instructions for the test system 100, and the like. In addition, the storage system may comprise complete tester data files, such as historical tester data files retained for analysis” (Page 3, Paragraph [0042]).
Miguelanez, Linde and Tabor are analogous art because they are all directed to advanced methods of testing and binning of semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outlier handling of Miguelanez with the binning control of Linde and the remote server architecture of Tabor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a more distributed system able to automatically test and bin semiconductors, including those determined to be outliers.

Regarding claim 13 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	The combination of Miguelanez and Linde does not teach wherein the manufacturing data includes test results from testing of devices of the same type, (Fig 1) plus “In the present embodiment, the storage system comprises a database 114 available via a remote server 116 comprising, for example, a main production server for a manufacturing facility. The database 114 stores tester information, such as tester data files, master data files for operating the test system 100 and its components, test programs, downloadable instructions for the test system 100, and the like. In addition, the storage system may comprise complete tester data files, such as historical tester data files retained for analysis” (Page 3, Paragraph [0042]).
Miguelanez, Linde and Tabor are analogous art because they are all directed to advanced methods of testing and binning of semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outlier handling of Miguelanez with the binning control of Linde and the remote server architecture of Tabor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a more distributed system able to automatically test and bin semiconductors, including those determined to be outliers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060085155-(Miguelanez et al) [herein “Miguelanez”], in view of U.S. Patent Publication 20110000829-(Linde et al) [herein “Linde”], and further in view of U.S. Patent 6338148-(Gillenwater et al) [herein “Gillenwater”].
Regarding claim 14 –
	The combination of Miguelanez and Linde teaches all the limitations of claim 9 above.
	The combination of Miguelanez and Linde does not teach wherein the plurality of manufacturing facilities includes the testing facility.
wherein the plurality of manufacturing facilities includes the testing facility, "The present invention provides a controller for controlling testing procedures in a manufacturing or test facility" (C2, Lines 23 - 34).
Miguelanez, Linde and Gillenwater are analogous art because they are all directed to advanced methods of testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outlier handling of Miguelanez with the binning control of Linde and the ability to combine a test and manufacturing site of Gillenwater, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a more distributed system able to automatically test and bin semiconductors, including those determined to be outliers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Publication 20130275073-(Arnold et al)-Creation and Scheduling of a Decision and Execution Tree of a Test Cell Controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111